Citation Nr: 0330455	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of status post-operative right trigger thumb release.

2.  Entitlement to a compensable evaluation for the residuals 
of status post-operative left trigger thumb release.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1976 
and from August 1981 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the claims on appeal.

The veteran testified before the undersigned Veterans Law 
Judge in November 1996.  A transcript of the hearing is of 
record.  After a careful review of the record, the Board 
concludes that due process mandates another remand.


REMAND

In early 2003, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  As a result, additional outpatient 
treatment records were obtained and the veteran underwent a 
VA examination.  Since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  No waiver has been obtained in this case.  The result is 
that the RO must review evidence developed by the Board and 
adjudicate the claims considering that evidence, as well as 
evidence previously of record.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should readjudicate the 
veteran's claims on appeal in light of the 
additional evidence added to the claims 
folder since the last Supplemental 
Statement of the Case (SSOC).

2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


